23*-/5
                                   ELECTRONIC RECORD




COA#       06-14-00073-CR                          OFFENSE:        21.11


           Curtis Charles Reichle v. The State
STYLE:     ofTexas                                 COUNTY:         Hopkins

COA DISPOSITION:        Affirmed                   TRIAL COURT: 8th District Court


DATE: 1/30/15                       Publish: No    TC CASE #:      1423783




                         IN THE COURT OF CRIMINAL APPEALS


          Curtis Charles Reichle v. The State of
STYLE:    Texas                                         CCA#:          i:W-/jr
         APPBLL ANT-^S                Petition          CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                     DATE:

          Txfo>sz)>                                    JUDGE:

DATE:        OlLs/jOty                                  SIGNED:                      PC:

JUDGE:            A, UasLi^-                            PUBLISH:                     DNP:




                                                                                     MOTION FOR

                                                     REHEARING IN CCA IS:

                                                     JUDGE:




                                                                             ELECTRONIC RECORD